475 F.2d 1400
83 L.R.R.M. (BNA) 2543, 71 Lab.Cas.  P 13,623
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hamilton Electronics Company, Petitionerv.National Labor Relations Board, Respondent.
No. 72-1357.
United States Court of Appeals, Fourth Circuit.
April 26, 1973.

Before BOREMAN, Senior Circuit Judge, and WINTER and WIDENER, Circuit Judges.

PER CURIAM

1
Following a representation election, the objections of the company to the election were investigated by the Regional Director, who made a report in writing after interviewing witnesses, including those suggested by the employer.  Such report concluded that the employer's objections raised no substantial or material issue with respect to the election.  Exceptions to the report of the Regional Director were overruled without a hearing by the Board, which certified the collective bargaining representative receiving a majority of the ballots in the election.


2
The company then refused to bargain with the representative.  As a result, unfair labor practice charges were filed.  The enforcement of the order growing out of the unfair labor practice charges is the subject of this petition for review by the company and application for enforcement by the Board.


3
We have reviewed the record, the briefs, and the authorities cited therein, and are of opinion that the Board did not abuse its discretion when it granted summary judgment in the unfair labor practice proceeding and ordered the company to bargain.  Since the record does not disclose the company's objections to the election raised substantial or material issues with respect to the election, no hearing on the same was called for.  The record as a whole reveals substantial evidence to support the decision of the Board.  Intertype Company v. NLRB, 401 F.  (2d) 41 (4th Cir.1968);  cert. den., 393 U.S. 1049 (1969).


4
Enforcement Granted.